IN THE STATE OF DELAWARE


STATE OF DELAWARE                           )
                                            )
              v.                            ) Crim. ID No. 2011010289
                                            )
ANA VAZQUEZ,                                )
                                            )
                     Defendant.             )

                         MEMORANDUM OPINION

                         Submitted: September 1, 2021
                          Decided: September 7, 2021

Upon Consideration of Defendant’s Motion to Transfer Charges to Family Court,
                               GRANTED.




Amanda Buckworth, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware. Attorney for State.

Meghan Crist, Esquire, Assistant Public Defender, Office of Defense Services,
Wilmington, DE. Attorney for Defendant.



MEDINILLA, J.

                                        1
                                   I.     INTRODUCTION

       At 17,1 Defendant Ana Vazquez stands accused of two counts of Robbery in

the First Degree, Possession of a Firearm During the Commission of a Felony

(PFDCF), Possession of a Firearm by a Juvenile Prohibited, Possession of a Weapon

with a Removed, Obliterated or Altered Serial Number, Receiving Stolen Firearm,

Receiving Stolen Property Exceeding $1,500, Conspiracy Second Degree, and

Resisting Arrest.2 She seeks to transfer her charges to Family Court under 10 Del.

C. § 1011. A reverse amenability hearing was held on September 1, 2021. Upon

consideration of the parties’ submissions, oral argument, and the record in this case,

Defendant’s Motion to Transfer Charges to Family Court is GRANTED.

                  II.    FACTUAL AND PROCEDURAL HISTORY3

       On November 19, 2020 at approximately 5:50 PM, a robbery occurred in the

area of Lighthouse Road and Haines Avenue in Edgemoor, Delaware. It is alleged

that Defendant was driving the vehicle involved in the robbery, specifically

operating a black Toyota Prius with passengers and co-defendants Ericka Miller

(Miller), Kiristen Mays-Robinson (Mays-Robinson), and Gabrielle Petrey (Petrey.)




1
  Defendant’s date of birth is May16, 2004.
2
  Indictment, True Bill No. 41, State of Delaware v. Ana Vazquez, Crim. ID. No. 2011010289,
D.I. 3 (Del. Super. Ct. Apr. 26, 2021).
3
  This recitation is based upon oral argument and evidence presented at the reverse amenability
hearing on Defendant’s Motion to Transfer on September 1, 2021.
                                                2
      The Victim was over the age of 62. He reported that while he was parked in

his car, a black Toyota Prius turned on its high beams while faced in his direction.

He exited his vehicle and a passenger exited the right rear of the Prius, pointed a gun

at him, and demanded the keys to his car. Orders from inside the Prius to “get his

money, too” compelled the Victim to drop his keys, wallet, phone, and a laptop bag

with the laptop. The Victim dropped to the ground where he hid behind a nearby

car. The Prius then stopped, reversed, and the suspects in the Prius took these items

before leaving the scene.

      Victim reported the incident to Delaware State Police who later observed the

Prius parked at a Sunoco station on Philadelphia Pike. When police made contact,

the occupants fled. The police searched in and around the vehicle and found the

Victim’s debit card outside the vehicle and spent casings and the Victim’s backpack

inside. A loaded black and silver gun with an extended magazine and obliterated

serial numbers, later identified as a Silver Smith & Wesson .40 caliber handgun,

were located in plain view on front driver’s seat. It was later determined that both

the handgun and Prius had been reported stolen days prior.

      Two of the suspects, Miller and Mays-Robinson, were eventually located near

the Sunoco and arrested.      Miller and Mays-Robinson provided post-Miranda

statements. Mays-Robinson admitted she robbed Victim and was in possession of

the Victim’s cell phone when she was arrested. Though she claimed she had


                                          3
possessed the firearm found in the vehicle in the past, she did not admit that she

possessed the firearm at the time of the incident. Miller, who admitted she was also

in the vehicle, stated that Mays-Robinson did use a gun during the robbery and that

they used masks to conceal their identities.

      In their interviews, both Mays-Robinson and Miller also made statements that

incriminated Defendant. Although both co-defendants made inconsistent statements

and at times lied to police, Mays-Robinson stated that Defendant was the driver who

earlier that day had also fired the weapon.       Mays-Robinson also stated that

Defendant told her the Prius was from a prior burglary she committed two days prior.

This is corroborated by Miller, who admitted to burglarizing a Claymont residence

with Defendant. Miller stated they stole a victim’s wallet and car keys while the

home was occupied by the resident/victim. Miller further told police that she and

Defendant then stole the Prius and that the weapon was stolen from the same

apartment complex.

      Video surveillance from Sunoco showed a subject entering the store that

matched Defendant. Mays-Robinson identified Defendant as one of those suspects

who fled and described her as having pink hair also seen on the surveillance video.

When Defendant was arrested, she was in possession of a .40 caliber bullet and the

keys to the Prius. Defendant was wearing the same clothing observed in the

surveillance video at the Sunoco. And she still had pink hair. In her post-Miranda


                                          4
interview, Defendant admitted to being in the car right before entering the Sunoco,

running away from the police, and to possessing the stolen handgun, but denied

being involved in the robbery. Defendant filed a Motion for Amenability Hearing

on June 3, 2021. The Court held the hearing on September 1, 2021.

                              III.   STANDARD OF REVIEW

       The reverse amenability process is meant to identify juveniles charged as

adults who are amenable to the rehabilitative process of the Family Court.4 If the

juvenile files a motion to transfer the adult charges, this Court must hold a reverse

amenability hearing and weigh the four factors5 set forth in 10 Del. C. § 1011(b).6

                                      IV.     DISCUSSION

    A. Fair Likelihood of Conviction

       Before weighing the § 1011(b) factors, “this Court must preliminarily

determine whether the State has made out a prima facie case against the juvenile.”7

The Court considers “whether there is a fair likelihood that [the defendant] will be




4
  See generally 10 Del. C. §§ 1010-11; see also Hughes v. State, 653 A.2d 241, 249 (Del. 1994)
(quoting Marine v. State, 624 A.2d 1181, 1184 (Del. 1993); Marine v. State, 607 A.2d 1185,
1209 (Del. 1992)).
5
  The Court may consider evidence of: (1) “[t]he nature of the present offense and the extent and
nature of the defendant’s prior record, if any;” (2) “[t]he nature of past treatment and
rehabilitative efforts and the nature of the defendant’s response thereto, if any;” (3) “[w]hether
the interests of society and the defendant would be best served by trial in the Family Court or in
the Superior Court[;]”and (4) any “other factors which, in the judgment of the Court are deemed
relevant.” 10 Del. C. § 1011(b).
6
  See, e.g., State v. Harper, 2014 WL 1303012, at *5-7 (Del. Super. Mar. 31, 2014).
7
  Harper, 2014 WL 1303012, at *5 (citing Marine v. State, 624 A.2d 1181, 1185 (Del. 1993)).
                                                5
convicted of the crimes charged.”8 Furthermore, “[a] real probability must exist that

a reasonable jury could convict on the totality of the evidence assuming that the

evidence adduced at the reverse amenability hearing stands unrebutted by the

defendant at trial.”9

       Here, the State has made out its prima facia case as to some of the charges set

forth. When Defendant was arrested, she was in possession of both the keys to the

stolen car and .40 caliber ammunition that matched the weapon used in the robbery.

A co-defendant names her as the driver during the robbery and the firearm was found

in the driver’s seat. Finally, Defendant admits that she possessed a stolen handgun

at some point although she was a prohibited juvenile.

        However, for jurisdictional purposes, since Defendant is charged with

Possession of a Firearm During Commission of a Felony (PFDCF), the provisions

of 11 Del. C. § 1447A(f), as amended, require the State to meet an additional burden

if it seeks to compel the jurisdiction of the Court and proceed against Defendant as

an adult offender. The State must show by proof positive or presumption great

evidence that the accused, used displayed or discharged a firearm during the

commission of a felony.10


8
  Harper, 2014 WL 1303012, at *5.
9
  Id.
10
   11 Del. C. § 1447A(f) (“Every person charged under this section over the age of 16 years who,
following an evidentiary hearing where the Superior Court finds proof positive or presumption
great that the accused used, displayed, or discharged a firearm during the commission of a Title
11 or a Title 31 violent felony as set forth in § 4201 (c) of this title, shall be tried as an adult,
                                                  6
       Here, the State is proceeding on the theory that Defendant was the operator of

the vehicle and that co-defendant robbed the victim at gunpoint. Therefore, it is

alleged that the co-defendant used or displayed the firearm during the commission

of the robbery, not Defendant. Therefore, the State cannot establish that the accused

“used, display, or discharged” a firearm. Accordingly, the jurisdiction provision of

§ 1447A(f) allows the Court to exercise its discretion to determine whether the

firearm charge may be transferred back to Family Court after further consideration

under 10 Del. C. § 1011(b).

   B. Weighing § 1011(b)’s Four Factors

       The purpose of “determining a juveniles amenability is to place a judicial

check on the prosecutorial charging of juveniles.”11 However, 10 Del. C. § 1010

states that when a juvenile is charged with the crime of Robbery in the First Degree

where such offense involves the display of what appears to be a deadly weapon, a

child shall be proceeded against as an adult.12 Therefore, “since a juvenile charged

with a designated felony in the Superior Court has lost the benefit of Family Court

adjudication by statutory pronouncement, there is a presumption that need exists for

adult discipline and legal restraint. Hence, the burden is upon the juvenile to



notwithstanding any contrary provisions or statutes governing the Family Court or any other
state law. The provisions of this section notwithstanding, the Attorney General may elect to
proceed in Family Court.”).
11
   Harper, 2014 WL 1303012, at *4 (citing State v. Anderson, 697 A.2d 379, 383 (Del. 1997)).
12
   See 10 Del. C. § 1010(a)(1).
                                              7
demonstrate to the contrary.”13 In considering whether the factors weigh in favor of

transfer, Defendant has met her burden.

            1. Section 1011(b) Factor One: Nature of Present Offense and the
            Extent and Nature of Defendant’s Prior Record
       The first § 1011(b) factor is two pronged.14 All charges against Defendant are

serious in nature and weigh against transfer. As to the second prong, Defendant has

two recent previous adjudications. The first in November 2019 on charges for Theft

and Conspiracy Third Degree. The second from August 2020 for Disregarding a

Police Signal is her first felony offense. Although she has three pending juvenile

cases, they are also recent; June and November of 2020. Therefore, this prong

weighs in favor of transfer.

            2. Section 1011(b) Factor Two: Nature of Past Treatment and
            Defendant’s Response
       Defendant’s service history is recent, entering YRS in December 2019.

Defendant has been placed on GPS monitoring twice and when Defendant was

arrested, she was being supervised by probation. With COVID-19, the Court

considers also that shutdowns may have affected treatment efforts in 2020.



13
   Harper, 2014 WL 1303012, at *4 (quoting Anderson, 385 A.2d at 740) (internal quotations
omitted); see also State v. Mayhall, 659 A.2d 790, 795 (Del. Super. 1995) (“I also take into
consideration the fact that by including second degree murder in those offenses where original
jurisdiction has been conferred on the Superior Court under 10 Del. C. § 1010 the legislature has
created a rebuttable presumption that juveniles charged with that crime should be tried as adults
and the burden of proof rests with each defendant to rebut that presumption.”).
14
   See 10 Del. C. § 1011(b)(1).
                                                8
       Today, Defendant has been detained at New Castle County Detention Center

(NCCDC) since November of 2020. While detained, Defendant has done well as

evidenced by obtaining gold shirt status on multiple occasions. While there have

been instances where Defendant has shown disruptive behavior and lost her gold

shirt, YRS indicates that Defendant has worked hard to earn it back and maintain her

status.15

       Jared B. Moore, Psy.D., and YRS representatives, Regina Williams and

Nakeba Y. Jackson, submitted their respective reports supporting their positions that

Defendant is amenable to the services of Family Court. No evidence was presented

to the contrary.

       Dr. Moore opined that Defendant had adhered to all recent treatment efforts

including psychotherapy and medication,16 and that she had responded well to

treatment, attaining, losing and regaining “Gold Star” status.17 He recommends

Defendant be placed at Grace Cottage, a Level IV Family Court facility,18 “as the

most appropriate” placement for needed services.19 This was especially where



15
   DYRS Reverse Amenability Report by Regina Williams and Nakeba Y. Jackson, at 5 (Aug.
25, 2021).
16
   Id.
17
   Id.
18
   Id.
19
   The services provided include: cognitive-behavioral therapy, individual and family counseling,
daily academic education by certified instructors, special education services and GED
preparation, mental health services provided by a certified psychologist and psychiatrist, and
gender-responsive life skills curriculum. Id.
                                                9
Defendant had already demonstrated favorable responses to some of these services

while at NCCDC.20 Moreover, Dr. Moore stated that without intervention,

Defendant constituted a low to moderate risk for future violence.21 And that with

intervention, Defendant’s risk level could be lowered.22

       Since Defendant has not yet had the benefit of Level IV or V services through

the Department of Services for Children, Youth & their Families, YRS agreed that

Defendant should remain in Family Court, concurring with Dr. Moore that it can

provide support and services.23 The evidence presented weighs in favor of transfer.

            3. Section 1011(b) Factor Three: Interest of Society and Defendant
       Dr. Moore testified that Defendant had a “favorable prognosis for change”

and that with appropriate treatment, society’s best interest would be served as well.24

He also opined that Defendant’s “best interests would be served by adjudication

within the purview of the juvenile justice system and the Family Court, rather than

in Superior Court.”25 No evidence was presented to suggest otherwise. This factor

weighs in favor of transfer.26



20
   Id.
21
   Psychological Evaluation by Jared B. Moore, Psy.D., at 9 (June 4, 2021).
22
   Id.
23
   DYRS Reverse Amenability Report by Regina Williams and Nakeba Y. Jackson, at 5 (Aug.
25, 2021).
24
   Id. at 13.
25
   Id.
26
   The fourth factor of § 1011(b) – other factors the Court deems relevant – has been sufficiently
addressed in the other § 1011(b) factors such that the Court need not explicitly address this factor
in this ruling.
                                                10
                               V.     CONCLUSION

      Under § 1011(b), the Court finds that Defendant has met her burden. The

factors weigh in favor of transfer. At 17 years of age, there is time for some Level

IV or V placement, with community supervision that may be available as she

transitions into adulthood. For the reasons stated above, Defendant’s Motion to

Transfer Charges to Family Court is GRANTED.

      IT IS SO ORDERED.

                                              /s/ Vivian L. Medinilla
                                              Judge Vivian L. Medinilla

oc:   Prothonotary




                                         11